Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/349,186 with preliminary amendments filed 8/29/2022 has been examined.
Claims 1-20 are canceled by way of this preliminary amendment. 
New claims 21-40 have been added. 
Thus, claims 21-40 are currently pending in this application. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,074,233. 

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.




Current Application
US Pat. No. 11,074,233 (App. #16/176,690)
21. (New) A data hub for servicing a plurality of data hub dependent data consumers, comprising:
a persistent storage configured to store data importation policies specifying requirements
for validated data; and
a data validator coupled to the persistent storage and configured to:
receive a data validation request;
in response to receiving the data validation request:
import, based on the data importation policies, data from a data aggregator
to obtain the validated data;
perform a continuity analysis of the validated data to generate a data
deviation report,
wherein the data deviation report specifies differences between the
validated data and the data importation policies,
wherein the data deviation report notifies users, of the validated
data, of differences between the validated data and
expectations that the users had for the validated data;
make a determination that remediation of the validated data is required,
wherein the remediation is required when the data deviation report
indicates at least one difference between the validated data
and the data importation policies; and
remediate, based on the determination, the validated data by attempting to
import other data from the data aggregator corresponding to the at
least one difference indicated by the data deviation report,
wherein by attempting to import the other data from the data
aggregator, the validated data is adjusted to match the
requirements specified by the data importation policies.
22. (New) The data hub of claim 21, wherein the data validator is further configured to:
obtain, from a data hub dependent consumer of the plurality of data hub dependent
consumers, a data access request specifying a portion of the validated data;
perform a deviation analysis of the validated data, the deviation analysis comprising
comparing content of the validated data to expected content of the validated data
specified by the data importation policies;
make a second determination, based on the deviation analysis, that missing data is not
present between the content of the validated data and the expected content of the
validated data; and
provide, based on the second determination, the portion of the validated data to the data
hub dependent consumer.
23. (New) The data hub of claim 22, wherein the data validator is further configured to:
provide metadata associated with the portion of the validated data to the data hub dependent
consumer.
24. (New) The data hub of claim 21, wherein the data validator is further configured to:
obtain, from a data hub dependent consumer of the plurality of data hub dependent
consumers, a data access request specifying a portion of the validated data;
perform a deviation analysis of the validated data, the deviation analysis comprising
comparing content of the validated data to expected content of the validated data
specified by the data importation policies;
make a second determination, based on the deviation analysis, that missing data is present
between the content of the validated data and the expected content of the validated
data; and
provide, based on the second determination, a flagged portion of the validated data to the
data hub dependent consumer.
25. (New) The data hub of claim 24, wherein the data validator is further configured to:
prior to providing the flagged portion of the validated data to the data hub dependent
consumer:
insert, within the portion of the validated data, flags in fields therein corresponding
to the missing data to obtain the flagged portion of the validated data.
26. (New) The data hub of claim 25, wherein the flags serve to notify the users that at least a subset
of the expected content of the validated data is not present in the portion of the validated data.
27. (New) The data hub of claim 24, wherein the data validator is further configured to:
provide metadata associated with the portion of the validated data to the data hub dependent
consumer.
28. (New) A method for servicing a plurality of data hub dependent data consumers, the method
compnsmg:
receiving a data validation request;
in response to receiving the data validation request:
importing, based on data importation policies, data from a data aggregator to obtain
validated data,
wherein the data importation policies specify requirements for the validated
data;
performing a continuity analysis of the validated data to generate a data deviation
report,
wherein the data deviation report specifies differences between the
validated data and the data importation policies,
wherein the data deviation report notifies users, of the validated data, of
differences between the validated data and expectations that the
users had for the validated data;
making a determination that remediation of the validated data is required,
wherein the remediation is required when the data deviation report indicates
at least one difference between the validated data and the data
importation policies; and
remediating, based on the determination, the validated data by attempting to import
other data from the data aggregator corresponding to the at least one
difference indicated by the data deviation report,
wherein by attempting to import the other data from the data aggregator, the
validated data is adjusted to match the requirements specified by the
data importation policies.
29. (New) The method of claim 28, the method further comprising:
obtaining, from a data hub dependent data consumer of the plurality of data hub dependent
consumers, a data access request specifying a portion of the validated data;
performing a deviation analysis of the validated data, the deviation analysis comprising
comparing content of the validated data to expected content of the validated data
specified by the data importation policies;
making a second determination, based on the deviation analysis, that missing data is not
present between the content of the validated data and the expected content of the
validated data; and
providing, based on the second determination, the portion of the validated data to the data
hub dependent data consumer.
30. (New) The method of claim 29, the method further comprising:
providing metadata associated with the portion of the validated data to the data hub
dependent data consumer.
31. (New) The method of claim 28, the method further comprising:
obtaining, from a data hub dependent data consumer of the plurality of data hub dependent
data consumers, a data access request specifying a portion of the validated data;
performing a deviation analysis of the validated data, the deviation analysis comprising
comparing content of the validated data to expected content of the validated data
specified by the data importation policies;
making a second determination, based on the deviation analysis, that missing data is present
between the content of the validated data and the expected content of the validated
data; and
providing, based on the second determination, a flagged portion of the validated data to the
data hub dependent data consumer.
32. (New) The method of claim 31, the method further comprising:
prior to providing the flagged portion of the validated data to the data hub dependent data
consumer:
inserting, within the portion of the validated data, flags in fields therein
corresponding to the missing data to obtain the flagged portion of the
validated data.
33. (New) The method of claim 32, wherein the flags serve to notify the users that at least a subset
of the expected content of the validated data is not present in the portion of the validated data.
34. (New) The method of claim 31, the method further comprising:
providing metadata associated with the portion of the validated data to the data hub
dependent data consumer.
35. (New) A non-transitory computer readable medium comprising computer readable program
code, which when executed by a computer processor, enables the computer processor to
perform a method for servicing a plurality of data hub dependent data consumers, the method
compnsmg:
receiving a data validation request;
in response to receiving the data validation request:
importing, based on data importation policies, data from a data aggregator to obtain
validated data,
wherein the data importation policies specify requirements for the validated
data;
performing a continuity analysis of the validated data to generate a data deviation
report,
wherein the data deviation report specifies differences between the
validated data and the data importation policies,
wherein the data deviation report notifies users, of the validated data, of
differences between the validated data and expectations that the
users had for the validated data;
making a determination that remediation of the validated data is required,
wherein the remediation is required when the data deviation report indicates
at least one difference between the validated data and the data
importation policies; and
remediating, based on the determination, the validated data by attempting to import
other data from the data aggregator corresponding to the at least one
difference indicated by the data deviation report,
wherein by attempting to import the other data from the data aggregator, the
validated data is adjusted to match the requirements specified by the
data importation policies.
36. (New) The non-transitory computer readable medium of claim 35, the method further
compnsmg:
obtaining, from a data hub dependent data consumer of the plurality of data hub dependent
consumers, a data access request specifying a portion of the validated data;
performing a deviation analysis of the validated data, the deviation analysis comprising
comparing content of the validated data to expected content of the validated data
specified by the data importation policies;
making a second determination, based on the deviation analysis, that missing data is not
present between the content of the validated data and the expected content of the
validated data; and
providing, based on the second determination, the portion of the validated data to the data
hub dependent data consumer.
37. (New) The non-transitory computer readable medium of claim 36, the method further
compnsmg:
providing metadata associated with the portion of the validated data to the data hub
dependent data consumer.
38. (New) The non-transitory computer readable medium of claim 35, the method further
compnsmg:
obtaining, from a data hub dependent data consumer of the plurality of data hub dependent
data consumers, a data access request specifying a portion of the validated data;
performing a deviation analysis of the validated data, the deviation analysis comprising
comparing content of the validated data to expected content of the validated data
specified by the data importation policies;
making a second determination, based on the deviation analysis, that missing data is present
between the content of the validated data and the expected content of the validated
data; and
providing, based on the second determination, a flagged portion of the validated data to the
data hub dependent data consumer.
39. (New) The non-transitory computer readable medium of claim 38, the method further
compnsmg:
prior to providing the flagged portion of the validated data to the data hub dependent data
consumer:
inserting, within the portion of the validated data, flags in fields therein
corresponding to the missing data to obtain the flagged portion of the
validated data.
40. (New) The non-transitory computer readable medium of claim 39, wherein the flags serve to
notify the users that at least a subset of the expected content of the validated data is not present
in the portion of the validated data.
1. (Previously Presented) A data hub for serv1cmg a plurality of data hub dependent data
consumers, comprising:
a persistent storage configured to store validated data based on source data obtained from a plurality of sources; and
a data validator coupled to the persistent storage and configured to:
obtain a data validation request from the data hub or a data hub dependent data
consumer of the plurality of data hub dependent data consumers, the data
validation request specifying a desired content;
in response to obtaining the data validation request:
import data from a data aggregator to obtain the validated data, wherein the
imported data from the data aggregator is based on data importation
policies specifying when and under what conditions the source data
from a source of the plurality of sources is to be validated;
perform a continuity analysis of the validated data to generate a data
deviation report, the continuity analysis including analyzing the
content of the source data to infer a likely validity of the source data;
and
provide a portion of the validated data to one of the data hub dependent data consumers,
wherein the portion of the validated data reflects data that has not been previously
provided to the data hub.
2. (Previously Presented) The data hub of claim 1, wherein the data validator is further configured
to:
prior to providing the portion of the validated data:
make a determination that the data deviation report indicates that the validated data includes
a deviation; and
remediate the validated data based on the data deviation report m response to the
determination.
3. (Previously Presented) The data hub of claim 1, wherein importing the data from the data
aggregator to obtain the validated data comprises:
obtaining a portion of upstream entity data from the data aggregator, wherein the portion is
selected based on the data validation request;
validating the portion of the upstream entity data against an upstream data source entity to:
obtain a portion of the validated data, and
generate validated metadata_based on whether all or a portion of the upstream entity data is
considered to be invalid; and
store the portion of the validated data and the validated metadata in persistent storage of the data hub.
4. (Previously Presented) The data hub of claim 3, wherein performing the continuity analysis of
the validated data to generate the data deviation report comprises:
performing an analysis of source data on which the upstream entity data is based to identify
a first potential deviation;
performing a first analysis of the validated data based on an expected data load out to
identify a second potential deviation;
performing a second analysis of the validated data based on any parent data to identify a
third potential deviation;
generating the data deviation report based on, at least in part:
the first potential deviation,
the second potential deviation, and
the third potential deviation; and
storing the data deviation report in persistent storage of the data hub.
5. (Previously Presented) The data hub of claim 4, wherein parent data is a portion of data already
present in the data hub at a time of importing the data from the data aggregator and that is
associated with a portion of the data from the data aggregator.
6. (Previously Presented) The data hub of claim 5, wherein the association between the parent data
and the portion of the data from the data aggregator is at least a time association.
7. (Previously Presented) The data hub of claim 5, wherein the association between the parent data
and the portion of the data from the data aggregator is further comprises a type association.
8. (Previously Presented) The data hub of claim 4, wherein the source data is generated by an
upstream data source entity.
9. (Previously Presented) The data hub of claim 1, wherein the portion of the validated data is in a
format expected by the one of the data hub dependent data consumers.
10. (Previously Presented) The data hub of claim 1, wherein the portion of the validated data
includes content that is expected to be received by the one of the data hub dependent data
consumers.
11. (Previously Presented) The data hub of claim 1, wherein the portion of the validated data
includes a flag that indicates at least one deviation from an expected content of the portion of the
validated data.
12. (Currently Amended) A method for servicing a plurality of data hub dependent data consumers,
compnsmg:
obtaining a data validation request from a data hub or a data hub dependent data consumer
of the plurality of data hub dependent data consumers, the data validation request
specifying a desired content;
in response to obtaining the data validation request:
importing data from a data aggregator to obtain validated data, wherein the imported
data from the data aggregator is based on data importation policies specifying
when and under what conditions [[the]] source data from a source of [[the]]£!
plurality of sources is to be validated;
performing a continuity analysis of the validated data to generate a data deviation
report, the continuity analysis including analyzing the content of the source
data to infer a likely validity of the source data;
storing the validated data in a persistent storage of a data hub; and
providing a portion of the validated data to one of the data hub dependent data consumers,
wherein the portion of the validated data reflects data that has not been previously
provided to the data hub.
13. (Previously Presented) The method of claim 12, further comprising:
prior to providing the portion of the validated data:
making a determination that the data deviation report indicates that the validated data
includes a deviation; and
remediating the validated data based on the data deviation report m response to the
determination.
14. (Previously Presented) The method of claim 12, wherein importing the data from the data
aggregator to obtain the validated data comprises:
obtaining a portion of upstream entity data from the data aggregator, wherein the portion is
selected based on the data validation request;
validating the portion of the upstream entity data against an upstream data source entity to:
obtain a portion of the validated data, and
generate validated metadata_based on whether all or a portion of the upstream entity data is
considered to be invalid; and
storing the portion of the validated data and the validated metadata in persistent storage of the data hub.
15. (Previously Presented) The method of claim 14, wherein performing the continuity analysis of
the validated data to generate the data deviation report comprises:
performing an analysis of source data on which the upstream entity data is based to identify
a first potential deviation;
performing a first analysis of the validated data based on an expected data load out to
identify a second potential deviation;
performing a second analysis of the validated data based on any parent data to identify a
third potential deviation;
generating the data deviation report based on, at least in part:
the first potential deviation,
the second potential deviation, and
the third potential deviation; and
storing the data deviation report in persistent storage of the data hub.
16. (Previously Presented) The method of claim 15, wherein parent data is a portion of data already
present in the data hub at a time of importing the data from the data aggregator that is associated
with a portion of the data from the data aggregator.
17. (Currently Amended) A non-transitory computer readable medium compnsmg computer
readable program code, which when executed by a computer processor enables the computer
processor to perform a method for servicing a plurality of data hub dependent data consumers,
the method comprising:
obtaining a data validation request from a data hub or a data hub dependent data consumer
of the plurality of data hub dependent data consumers, the data validation request
specifying a desired content;
in response to obtaining the data validation request:
importing data from a data aggregator to obtain validated data, wherein the imported
data from the data aggregator is based on data importation policies specifying
when and under what conditions [[the]] source data from a source of [[the]]~
plurality of sources is to be validated;
performing a continuity analysis of the validated data to generate a data deviation
report, the continuity analysis including analyzing the content of the source
data to infer a likely validity of the source data;
storing the validated data in a persistent storage of the data hub; and
providing a portion of the validated data to one of the data hub dependent data consumers,
wherein the portion of the validated data reflects data that has not been previously
provided to the data hub.
18. (Previously Presented) The non-transitory computer readable medium of claim 17, wherein the
method further comprises:
prior to providing the portion of the validated data:
making a determination that the data deviation report indicates that the validated data includes a deviation; and
remediating the validated data based on the data deviation report in response to the
determination.

19. (Previously Presented) The non-transitory computer readable medium of claim 17, wherein
importing the data from the data aggregator to obtain the validated data comprises:
obtaining a portion of upstream entity data from the data aggregator, wherein the portion is
selected based on the data validation request;
validating the portion of the upstream entity data against an upstream data source entity to:
obtain a portion of the validated data, and
generate validated metadata based on whether all or a portion of the upstream entity
data is considered to be invalid; and
storing the portion of the validated data and the validated metadata in persistent
storage of the data hub.
20. (Previously Presented) The non-transitory computer readable medium of claim 19, wherein
performing the continuity analysis of the validated data to generate the data deviation report
compnses:
performing an analysis of source data on which the upstream entity data is based to identify
a first potential deviation;
performing a first analysis of the validated data based on an expected data load out to
identify a second potential deviation;
performing a second analysis of the validated data based on any parent data to identify a
third potential deviation;
generating the data deviation report based on, at least in part:
the first potential deviation,
the second potential deviation, and
the third potential deviation; and
storing the data deviation report in persistent storage of the data hub
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al., US Pub. No. 2018/0157552 A1, in view of Ignatyev et al., US Pub. No. 2017/0236060 A1.

As to claim 21 (and substantially similar claim 28 and claim 35), Kaur discloses a data hub for servicing a plurality of data hub dependent data consumers, comprising:
a persistent storage configured to store data importation policies specifying requirements
for validated data; 
(Kaur [0035] System 300 also includes a validated data store; see also Fig. 1 item 160-validated data see also [0026] As mentioned above data validation system 105 also includes a distribution module 170. Distribution module 170 may facilitate distribution of validated data 160 to data consumers 195.;
See also variance levels, i.e. policies see [0017] In various examples, sensor attributes
120 may state variance levels and/or variance levels may be derived from sensor attributes 120 to facilitate detecting when sensors are behaving according to expectations or producing anomalous data.)
And

a data validator coupled to the persistent storage and configured to:
receive a data validation request;
(Kaur teaches flagging anomalous data for validation, i.e. a
validation request see [0018] When the reading exceeds the variance level, that data may be
flagged as anomalous by the data aggregation module 11 0.; see also [0030] System 200 also
includes a data aggregation module 230. Data aggregation module 230 may flag data received
from a tested sensor as anomalous data; see also [0039] Method 400 also includes validating
the anomalous data at 430.)

in response to receiving the data validation request:
import, based on the data importation policies, data from a data aggregator
to obtain the validated data;
(Kaur teaches acquiring validated/error checked data see [0020] Consequently, when data is flagged as anomalous, a data validation module 130 may perform further processing on the anomalous data; see also Fig. 1 item 110 data aggregation module; see also [0034] System 300 also includes an error checking module 370. Error checking module 370 may revalidate data in error logging data store 360 when learning module 350 updates a pattern indicating anomalous sensor activity in pattern data store 32);

perform a continuity analysis of the validated data 
(Kaur teaches using pattern analysis on data,
i.e. performing continuity analysis see [0031] System 200 also includes a data validation module
240. Data validation module 240 may validate the anomalous data by comparing the anomalous
data to the patterns indicating anomalous sensor activity ; see also [0020] the data may be
compared to various patterns 140. The patterns may include, for example, predefined patterns
input by a user or administrator, patterns learned from analyzing data received from sensors
198 over time, and so forth.)

to generate a data deviation report, wherein the data deviation report specifies differences between the validated data and the data importation policies,
(Kaur teaches an error log, i.e. a deviation report see [0025] Data validation system 105 also includes an error log 180. In some examples, error log 180 may store data marked as anomalous in addition to notations as to whether that data was validated as an event of significance or found to be a result of a malfunction. Logging anomalous data may facilitate periodically revalidating the anomalous data by, for example, data validation module 130.; see also [0033] System 300 also includes an error logging data store 360. Error logging data store 360 may store anomalous data that fails validation.)




Kaur does not disclose:
wherein the data deviation report notifies users, of the validated data, of differences between the validated data and expectations that the users had for the validated data;

make a determination that remediation of the validated data is required, wherein the remediation is required when the data deviation report indicates at least one difference between the validated data and the data importation policies; 

and
remediate, based on the determination, the validated data by attempting to import other data from the data aggregator corresponding to the at least one difference indicated by the data deviation report, wherein by attempting to import the other data from the data aggregator, the validated data is adjusted to match the requirements specified by the data importation policies.

however, Ignatyev discloses:
wherein the data deviation report notifies users, of the validated data, of differences between the validated data and expectations that the users had for the validated data;
(Ignatyev [0070] If the likelihood that the data being entered or evaluated is incorrect exceeds a specified or determined threshold value, then generating an alert/message/notification
to the user or to a system administrator requesting that they review the data and determine
whether it is correct or not;
see also [0005] This may involve one or more of determining "patterns" of data entry that indicate a strong correlation between two items of data, learning a relationship between
two pieces of data that suggest the pieces typically are entered together, identifying potential values of data that are "outliers", etc. Depending on values for one or more thresholds
or limits (such as how "close" the data value is to historical and known correct data), the likelihood that a piece of data being evaluated is incorrect is determined. If this likelihood is above some threshold value, then a user performing data entry or a system administrator may be notified by means of a message, alert, notification, etc. The user or administrator may then either confirm the correctness of the data or revise the data in question. In some embodiments,
one or more of the thresholds or limits may depend on the user's previous data entry accuracy, or may be determined through construction of a model or application of a machine learning;
see also [0101] In some embodiments, potentially (or likely) incorrect data may be either "flagged" or removed from the data store. If data is flagged, then a corresponding error message/ notification may be generated and displayed/sent to the person responsible for the data entry (and/or to a system or account administrator).)

make a determination that remediation of the validated data is required, wherein the remediation is required when the data deviation report indicates at least one difference between the validated data and the data importation policies; 
(Ignatyev [0005] Depending on values for one or more thresholds or limits (such as how "close" the data value is to historical and known correct data), the likelihood that a piece of data being evaluated is incorrect is determined. If this likelihood is above some threshold value, then a user
performing data entry or a system administrator may be notified by means of a message, alert, notification, etc.;
See also [0170] if desired, raw and aggregated data values resident in a database of a multi-tenant platform and associated with multiple users or multiple accounts may be used to assist in determining if an element of data is correct or incorrect.)

and
remediate, based on the determination, the validated data by attempting to import other data from the data aggregator corresponding to the at least one difference indicated by the data deviation report, wherein by attempting to import the other data from the data aggregator, the validated data is adjusted to match the requirements specified by the data importation policies
(Ignatyev [0070] If the likelihood that the data being entered or evaluated is incorrect exceeds a specified or determined threshold value, then generating an alert/message/notification to the user or to a system administrator requesting that they review the data and determine whether it is correct or not;
[0071] Receiving a response from the user or system administrator to the alert/message/notification and in response, accepting the data or accepting a revised or
corrected element of data into the system;
see also [0092] If desired, accessing historical  information regarding the data entry accuracy of a user or set of users (such as those who have entered similar data or performed a similar task), where the information is indicative of the user's or set of users' prior accuracy with regards to data  entry or data entry for the type of data being considered (step or stage 406);
[0100] As described herein, embodiments of the inventive system and methods may be used to "predict" or identify data that may require correction, based on analyzing past historical data entered into the system/platform/server/cloud (which may have previously been confined to be clean and correct data);
And [0101] and in some cases may propose a correction to the incorrect data based on the results of an analysis or learning process that includes consideration of historical or current data values).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply data integration/validation as taught by Ignatyev since it was known in the art that data aggregation systems provide for when data if desired, raw and aggregated data values resident in a database of a multi-tenant platform and associated with multiple users or multiple accounts may be used to assist in determining if an element of data is correct or incorrect, and based on the validation results, the system is then able to select the best performing algorithm, along with its appropriately "tuned" initial parameters (the combination of which forms at least a partially validated model for how the given inputs led to the production of the known output. (Ignatyev [0170, 0154])

Claims 22-27, 29-34, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al., US Pub. No. 2018/0157552 A1, in view of Ignatyev et al., US Pub. No. 2017/0236060 A1, in view of Eder et al., US Pub. No. 2009/0313041 A1.

As to claim 22, Kaur discloses the data hub of claim 21, wherein the data validator is further configured to:
obtain, from a data hub dependent consumer of the plurality of data hub dependent
consumers, a data access request specifying a portion of the validated data;
(Kaur [0036] System 300 also includes a distribution module 390 Distribution module 390 may facilitate distribution of data in validated data store 380. Distribution module 390 may distribute data from validated data store 380 by providing raw data associated with a portion of the verified data, providing query access to the verified data, providing a result of a query of the verified data, and so forth.) 

perform a deviation analysis of the validated data, the deviation analysis comprising
comparing content of the validated data to expected content of the validated data
specified by the data importation policies;
(Kaur teaches using pattern analysis on data, i.e. performing deviation analysis see [0031] System 200 also includes a data validation module 240. Data validation module 240 may validate the anomalous data by comparing the anomalous data to the patterns indicating anomalous sensor activity ; see also [0020] the data may be compared to various patterns 140. The patterns may include, for example, predefined patterns input by a user or administrator, patterns learned from analyzing data received from sensors 198 over time, and so forth.) 
  

Kaur / Ignatyev do not disclose:
make a second determination, based on the deviation analysis, that missing data is not
present between the content of the validated data and the expected content of the
validated data; 
and
provide, based on the second determination, the portion of the validated data to the data
hub dependent consumer;

However, Eder discloses:
make a second determination, based on the deviation analysis, that missing data is not
present between the content of the validated data and the expected content of the
validated data;
(Eder [0196] After the specification of measures and priorities has been completed, the values of each of the newly defined measures are calculated using historical data and forecast
data. If forecast data are not available, then the Complete Context™ Forecast Service (603) is used to supply the missing values.; 
see also [0185] The software in block 216 prompts the user (40) via the review data window (703) to specify the procedure that will be used for generating values for the items that are missing data by time period. Options the user ( 40) can choose at this point include: the average value for the item over the entire time period, the average value for the item over a specified time period, zero or the average of the preceding item and the following item values and direct user input for each missing value. If the user ( 40) does not provide input within a specified interval, then the default missing data procedure specified in the system settings table (162) is used. When the missing time periods have been filled and stored for all the items that were missing data, then system processing advances to a block 218.)

and
provide, based on the second determination, the portion of the validated data to the data
hub dependent consumer;
(Eder [0180] The software in block 744 cleaves the data in order to separate the portion that is in alignment from the portion that is not in alignment. The portion of the data that is not in alignment is forwarded to software block 747 where it is tagged for manual alignment and stored in the unassigned data table (146). The portion of the data that is in alignment is processed using the path described previously).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply data missing data validation as taught by Eder since it was known in the art that data aggregation systems provide forecast, and services that provide the confidence interval associated with the forecast and provide the user with the ability to identify the data that needs to be collected in order improve the confidence associated with a given forecast which will make the process of refining forecasts more efficient. (Eder [0112]).

As to claim 23, Eder discloses under the rationale above the data hub of claim 22, wherein the data validator is further configured to:
provide metadata associated with the portion of the validated data to the data hub dependent
consumer (Eder [0174] As part of the processing in this block, the user ( 40) is also given the option to modify the subject hierarchy or hierarchies. If the user ( 40) elects to modify one or more hierarchies, then the software in the block will prompt the user ( 40) to provide information for use in modifying the pre-defined hierarchy metadata in the hierarchy metadata table (155) to incorporate the modifications. The user (40) can also elect to limit the number of
separate levels that are analyzed below the subject in a given hierarchy.).

As to claim 24, Kaur discloses the data hub of claim 21, wherein the data validator is further configured to:
obtain, from a data hub dependent consumer of the plurality of data hub dependent
consumers, a data access request specifying a portion of the validated data;
(Kaur [0036] System 300 also includes a
distribution module 390 Distribution module 390 may facilitate distribution of
data in validated data store 380. Distribution module 390 may distribute data from validated data
store 380 by providing raw data associated with a portion of the verified data, providing query
access to the verified data, providing a result of a query of the verified data, and so forth.);

perform a deviation analysis of the validated data, the deviation analysis comprising
comparing content of the validated data to expected content of the validated data
specified by the data importation policies;
(Kaur teaches using pattern analysis on data, i.e. comparing content see [0031] System 200 also includes a data validation module 240. Data validation module 240 may validate the anomalous data by comparing the anomalous data to the patterns indicating anomalous sensor activity ; see also [0020] the data may be compared to various patterns 140. The patterns may include, for example, predefined patterns input by a user or administrator, patterns learned from analyzing data received from sensors 198 over time, and so forth.)

And Eder discloses under the rationale above, 
make a second determination, based on the deviation analysis, that missing data is present
between the content of the validated data and the expected content of the validated
data; 
(Eder [0196] After the specification of measures and priorities has been completed, the values of each of the newly defined measures are calculated using historical data and forecast
data. If forecast data are not available, then the Complete Context™ Forecast Service (603) is used to supply the missing values.; 
see also [0185] The software in block 216 prompts the user (40) via the review data window (703) to specify the procedure that will be used for generating values for the items that are missing data by time period. Options the user ( 40) can choose at this point include: the average value for the item over the entire time period, the average value for the item over a specified time period, zero or the average of the preceding item and the following item values and direct user input for each missing value. If the user ( 40) does not provide input within a specified interval, then the default missing data procedure specified in the system settings table (162) is used. When the missing time periods have been filled and stored for all the items that were missing data, then system processing advances to a block 218.)

and
provide, based on the second determination, a flagged portion of the validated data to the
data hub dependent consumer
(Eder [0180] The software in block 744 cleaves the data in order to separate the portion that is
in alignment from the portion that is not in alignment. The portion of the data that is not in
alignment is forwarded to software block 747 where it is tagged for manual alignment and stored
in the unassigned data table (146). The portion of the data that is in alignment is processed
using the path described previously).

As to claim 25, Eder discloses under the rationale above, the data hub of claim 24, wherein the data validator is further configured to:
prior to providing the flagged portion of the validated data to the data hub dependent
consumer:
insert, within the portion of the validated data, flags in fields therein corresponding
to the missing data to obtain the flagged portion of the validated data
(Eder [0185] The software in block 216 prompts the user (40) via the review data window (703) to specify the procedure that will be used for generating values for the items that are missing data by time period. Options the user ( 40) can choose at this point include: the average value for the item over the entire time period, the average value for the item over a specified time period, zero or the average of the preceding item and the following item values and direct user input for each missing value. If the user ( 40) does not provide input within a specified interval, then the default missing data procedure specified in the system settings table (162) is used. When the missing time periods have been filled and stored for all the items that were missing data, then system processing advances to a block 218.).

As to claim 26, Eder discloses under the rationale above the data hub of claim 25, wherein the flags serve to notify the users that at least a subset of the expected content of the validated data is not present in the portion of the validated data (Eder [0185] The software in block 216 prompts the user (40) via the review data window (703) to specify the procedure that will be used for generating values for the items that are missing data by time period. Options the user ( 40) can choose at this point include: the average value for the item over the entire time period, the average value for the item over a specified time period, zero or the average of the preceding item and the following item values and direct user input for each missing value. If the user ( 40) does not provide input within a specified interval, then the default missing data procedure specified in the system settings table (162) is used. When the missing time periods have been filled and stored for all the items that were missing data, then system processing advances to a block 218.).

As to claim 27, Eder discloses under the rationale above the data hub of claim 24, wherein the data validator is further configured to:
provide metadata associated with the portion of the validated data to the data hub dependent
consumer (Eder [0174] As part of the processing in this block, the user ( 40) is also given the option to modify the subject hierarchy or hierarchies. If the user ( 40) elects to modify one or more hierarchies, then the software in the block will prompt the user ( 40) to provide information for use in modifying the pre-defined hierarchy metadata in the hierarchy metadata table (155) to incorporate the modifications. The user (40) can also elect to limit the number of
separate levels that are analyzed below the subject in a given hierarchy.).

Referring to claim 29, this dependent claim recites similar limitations as claim 22;
therefore, the arguments above regarding claim 22 are also applicable to claim 29.

Referring to claim 30, this dependent claim recites similar limitations as claim 23;
therefore, the arguments above regarding claim 23 are also applicable to claim 30.

Referring to claim 31, this dependent claim recites similar limitations as claim 24;
therefore, the arguments above regarding claim 24 are also applicable to claim 31.

Referring to claim 32, this dependent claim recites similar limitations as claim 25;
therefore, the arguments above regarding claim 25 are also applicable to claim 32.

Referring to claim 33, this dependent claim recites similar limitations as claim 26;
therefore, the arguments above regarding claim 26 are also applicable to claim 33.

Referring to claim 34, this dependent claim recites similar limitations as claim 27;
therefore, the arguments above regarding claim 27 are also applicable to claim 34.


Referring to claim 36, this dependent claim recites similar limitations as claim 22;
therefore, the arguments above regarding claim 22 are also applicable to claim 36.

Referring to claim 37, this dependent claim recites similar limitations as claim 23;
therefore, the arguments above regarding claim 23 are also applicable to claim 37.

Referring to claim 38, this dependent claim recites similar limitations as claim 24;
therefore, the arguments above regarding claim 24 are also applicable to claim 38.

Referring to claim 39, this dependent claim recites similar limitations as claim 25;
therefore, the arguments above regarding claim 25 are also applicable to claim 39.

Referring to claim 40, this dependent claim recites similar limitations as claim 26;
therefore, the arguments above regarding claim 26 are also applicable to claim 40.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152